     Case 4:15-cr-00654 Document 208 Filed on 09/16/21 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                       UNITED STATES DISTRICT COURT                          September 16, 2021
                        SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                            HOUSTON DIVISION



UNITED STATES OF AMERICA                   §
                                           §
versus                                     §        Criminal No. 4:15−cr−00654
                                           §
Abraham Jose Shiera−Bastidas               §

                       ORDER RESETTING SENTENCING


The sentencing of Abraham Jose Shiera−Bastidas is reset:

1.          The presentence investigation report is to be disclosed by October 28, 2021.

2.          Counsel will file objections or a statement of no objections by November 12,
            2021.

3.          The final presentence investigation report and addendum will be filed by
            November 26, 2021.

4.          The sentencing hearing is reset to December 2, 2021 at 10:45 AM.


Signed on September 16, 2021, at Houston, TX
.
